Citation Nr: 1114395	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-02 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a hypertension, claimed as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO in Chicago, Illinois, which denied service connection for hypertension. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for hypertension.  While the Board regrets the delay, remand is warranted to ensure all appropriate development is completed. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to assist the veteran in the development of a claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This duty includes assisting the Veteran in obtaining relevant public and private records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(2)(3) (2010).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA has a duty to obtain these records.  See 38 C.F.R. § 3.159.

Here, in a December 2005 statement, the Veteran identified treatment at the VA outpatient clinic in Elgin, Illinois, which is part of the Edward Hines, Jr. VA Hospital.  The November 2006 rating decision and November 2007 statement of the case (SOC) both indicate that the Veteran's VA treatment records from the Elgin VA outpatient clinic "from November 29, 2002 through October 12, 2006"are of record.  However, the Veteran's VA treatment records are not in the file.  The only VA medical records in the file are the Veteran's VA examination reports dated November 29, 2002 and October 12, 2006 from the Hines VA Medical Center, as well as a November 2002 VA orthopedic examination report.  On remand, the agency of original jurisdiction (AOJ) should make every effort to obtain the Veteran's VA treatment records from the VA outpatient clinic at Elgin from 2005 to the present and associate them with the file.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should make every effort to obtain the Veteran's VA treatment records from the Elgin, Illinois VA outpatient clinic from 2005 to the present and associate them with the file.  All efforts to obtain these records must be fully documented and associated with the claims file.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and documentation of such notification must be associated with the claims file. 

2. After the above development is completed, and any other development that may be warranted based on additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


